              Case 3:19-cv-00213-JCS Document 37 Filed 04/27/20 Page 1 of 2



1
     Todd M. Friedman (216752)
2    Adrian R. Bacon (280332)
     Law Offices of Todd M. Friedman, P.C.
3
     21550 Oxnard St., Suite 780
4    Woodland Hills, CA 91367
5
     Phone: 877-206-4741
     Fax: 866-633-0228
6    tfriedman@toddflaw.com
7    abacon@toddflaw.com
     Attorneys for Plaintiff
8

9                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
10

11   LARISSA GESMUNDO,                                   )
                                                         )
12
           Plaintiff,                                    )         Case No.:
13                                                       )
14
                  vs.                                    )          3:19-cv-00213-JCS
                                                         )
15   CITIBANK, N.A.; and DOES 1-10,                      )     NOTICE OF SETTLEMENT
16   inclusive,                                          )
                                                         )
17
     Defendant.                                          )
18                                                       )
19
           NOW COME THE PLAINTIFF by and through their attorney to
20
     respectfully notify this Honorable Court that this case has settled. Plaintiff
21
     requests that this Honorable Court vacate all pending hearing dates and allow
22
     sixty (60) days with which to file dispositive documentation. This Court shall
23
     retain jurisdiction over this matter until fully resolved.
24
     Dated: April 27, 2020             Law Offices of Todd M. Friedman, P.C.
25

26
                                                             By: s/ Todd M. Friedman
27                                                            Todd M. Friedman, Esq.
28




                                        Notice of Settlement - 1
             Case 3:19-cv-00213-JCS Document 37 Filed 04/27/20 Page 2 of 2



1
                                CERTIFICATE OF SERVICE
2

3    Filed electronically on April 27, 2020, with:
4
     United States District Court CM/ECF system
5

6
     Notification sent electronically on April 27, 2020 to:

7    To the Honorable Court, all parties and their Counsel of Record
8

9
                               By: s/ Todd M. Friedman
10                              Todd M. Friedman, Esq.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Settlement - 2
